OPINION OF THE COURT
Per Curiam.
Lawrence Bluth has submitted an affidavit, dated February 29, 1996, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Bluth was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on June 18, 1958.
*177Mr. Bluth acknowledges the existence of a pending investigation by the Grievance Committee for the Second and Eleventh Judicial Districts into allegations of professional misconduct concerning a dishonored check and his commingling of funds. Mr. Bluth acknowledges his inability to successfully defend himself on the merits against any charges predicated upon the aforesaid matters.
The proffered resignation indicates Mr. Bluth’s awareness that pursuant to Judiciary Law § 90 (6-a), an order permitting him to resign could require him to make monetary restitution to any person whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection for same. Mr. Bluth is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Bluth avers that his resignation is freely and voluntarily tendered, that it is free from coercion and duress, and that he is fully aware of the implications of submitting his resignation.
Grievance Counsel recommends that the Court accept the proffered resignation. Under the circumstances, the resignation of Lawrence Bluth as a member of the Bar is accepted and directed to be filed. Accordingly, Lawrence Bluth is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Balletta, Miller, O’Brien and Santucci, JJ., concur.
Ordered that the resignation of Lawrence Bluth is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Lawrence Bluth is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Lawrence Bluth shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Lawrence Bluth is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an *178attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.